 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDing contract between the Intervenor and the Employer "and-also con-trary to "the. Employer's policy of rehiring former employees."The Regional Director found in his. report that approximately 18months ago the Employer laid off approximately 800 employees as aresult of a slump in its defense production; that the contract referredto by the Intervenor provided that employees who were absent fromtheir employment for more than 6 months, for any reason, lost theirseniority rights; 6 and, accordingly, that the Employer was, under nocontractual obligation to rehire the laid-off employees.The RegionalDirector further found that even should the Employer successfullycomplete its current negotiations for new defense business, it wouldneed to rehire only some 70 to 80 of its 800 laid-off employees, and thatthe Employer did not know which of the laid-off employees it wouldrehire;In its exceptions, the Intervenor does not challenge the Re-gional Director's findings, nor does the Intervenor show why the laid-,off employees have a reasonable expectancy of reemployment underthe Employer's "policy."Accordingly, we agree -with the RegionalDirector that -none of the laid-off employees has a reasonable, expect-ancy of feemployment within the foreseeable future.In view of the foregoing, we find that the Intervenor's objectionsand exceptions do not raise substantial and material issues with respectto the conduct of the election, and they are hereby overruled.As thetally shows that a majority of the valid votes have been cast for thePetitioner, we shall certify the Petitioner as the collective-bargainingrepresentative of the employees in the appropriate unit 7[The Board certified United Steelworkers of America; CIO, as thedesignated collective-bargaining representative of the employees inthe unit found appropriate.].The Employer took the position that all the employees who had been laid off morethan a months were permanently terminated and properly declared ineligible to vote.7 The challenged ballots do not affect the results of the election.Sefton Fibre Can CompanyandInternational ChemicalWorkersUnion, A. F. L., Petitioner--Sefton Fibre Can CompanyandLodge 681, District Lodge 27,International Association of Machinists,A. F. L., PetitionerrCases Nos. 9-RC---2495 and 9-RC-2506.October 13, 1955DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, and thereafter consolidated, a hearing was held before114 NLRB No. 75.- SEFTON FIBRECAN COMPANY409Alvin Schwartz, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The petitioning labor organizations claim to represent certainemployees of the Employer.- "3.A question pf representation affecting commerce exists concern-ing certain employees of the Employer, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.4.The petitions herein concern employees of the Employer's Jeffer-sonville, Indiana, plant, which is a new plant in operation since April1, 1955.At this plant the Employer manufactures one product : cy-lindrical fibre containers with metal tops and bottoms for Ajaxcleanser.Shortly after the Chemical Workers filed its petition fora production and maintenance unit, the IAM petitioned for a unit ofmachine shop employees.At the hearing its intervention was per-mitted as to the overall group.The Employer urges a production and maintenance unit, such as ithas at its Piqua, Ohio, and St. Louis, Missouri, plants, where, appar-ently, the operation is similar.The machine shop at the Jeffersonville plant consists of a corner ofthe plant, about 100 square feet in area, having drill presses, one ormore grinders, and a lathe. Three employees work in this shop ; 1 washired as a die repairman and spends all of his time maintaining thedies and keeping them in working order; 2 were hired as machinistsand spend all of their time maintaining and repairing the plant ma-chinery, 1 on the night shift.All other maintenance work for 'theplant, except custodial, is performed by outside contractors.. All threeof these men sought by the Machinists have their own tools of the typecustomary for machinists and all of them use the equipment in themachine shop.Occasionally they make small parts for the machinerybut there is no equipment for making dies, and complicated machin-ery parts would be procured from the outside. They are paid 30 centsan hour more than production employees. They. are supervisedby"theplant supervisor, and have the same' vacation and health insurancebenefits as production workers.The record indicates that they usu-ally report to work about an hour before production workers. There isno apprenticeship system at the plant.On this record, which shows that these three employees are not anadministrative department in the plant organizational setup, have noseparate supervision, and do only uncomplicated, repetitive mainte-nance work, no basis exists on which to find them' a separate appao-'priate unit either as a craft or a, department, and we shall thereforedismiss the petition of the IAM.' 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt was the consensus of opinion of the parties that the truckdrivers,the plant clerical employees, the janitor, and two leadmen should beincluded in the production and maintenance unit.As there is noth-ing in the testimony taken to indicate that these inclusions are inap-propriate, we shall include such employees.We find that the follow-ing employees constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act:All production and maintenance employees at the Employer's Jeffer-sonville, Indiana, plant, including machine shop employees, truck-drivers, the plant clerical employees, the janitor, and leadmen, but ex-cluding professional employees, office clerical employees, guards, andsupervisors as defined in the Act.[The Board dismissed the petition in Case No. 9-RC-2506.][Text of Direction of Election omitted from publication.]S. D. Warren CompanyandLocal 1015, United Paperworkers ofAmerica, CIO,Petitioner.Case No. 7-RC-2853. October 13,1955DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herbert C. Kane, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks as a single unit the employees in the Em-ployer's five laboratories, all of whom are presently unrepresented andwho have been excluded from the existing production and mainte-nance unit.The Petitioner would also represent such employees inany other unit found appropriate by the Board or would add themto its existing production and maintenance unit.The Employer con-tends that a separate laboratory unit is inappropriate; and that theemployees in three of the laboratories should be excluded as eitherconfidential, supervisory, or professional.The Employer is engaged in the manufacture of clean and coatedprinting paper.The employees in the papermill control and the114 NLRB No. 77.